IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-30219
                        Conference Calendar



DREW DAVID ARNOLD,

                                          Plaintiff-Appellant,

versus

INMATE ACCOUNTS AT
LOUISIANA STATE PENITENTIARY,

                                          Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 01-CV-944-A
                      --------------------
                         August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Drew David Arnold, Louisiana prisoner number 96979, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 suit as

frivolous and for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i) and (ii).    Arnold maintains that the defendant

improperly lost his savings bonds.   Arnold has not shown that the

district court erred in determining that, to the extent that

Arnold sought an order compelling the defendant to perform

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30219
                                 -2-

certain acts, the district court lacked jurisdiction to do so.

28 U.S.C. § 1361.

     Arnold also has not shown that the district court erred in

determining that he had failed to raise a cognizable 42 U.S.C.

§ 1983 claim.    To successfully raise a 42 U.S.C. § 1983 claim,

the plaintiff must allege a violation of a constitutional right.

See Johnson v. Dallas Indep. Sch. Dist., 38 F.3d 198, 200 (5th

Cir. 1994).    Arnold’s allegation of wrongful deprivation of

property does not implicate a constitutional right because

Louisiana provides an adequate postdeprivation remedy for

property loss claims.    Marshall v. Norwood, 741 F.2d 761, 763-64

(5th Cir. 1984).    Accordingly, the judgment of the district court

is AFFIRMED.